Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162785(72)(73)                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  COVENANT MEDICAL CENTER, INC.,                                                                                      Justices
          Plaintiff-Appellant,
                                                                    SC: 162785
  v                                                                 COA: 342379
                                                                    Bay CC: 16-003671-NF
  EMPLOYERS MUTUAL CASUALTY
  COMPANY,
           Defendant-Appellee,
  and

  MICHIGAN ASSIGNED CLAIMS PLAN,
  MICHIGAN AUTOMOBILE INSURANCE
  PLACEMENT FACILITY, and JOHN DOE
  INSURANCE COMPANY,
             Defendants.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer is GRANTED. The answer submitted on May 27, 2021, is accepted
  as timely filed. On further order of the Chief Justice, the motion of plaintiff-appellant to
  extend the time for filing its reply is GRANTED. The reply will be accepted as timely
  filed if submitted on or before July 8, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 23, 2021

                                                                               Clerk